United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 06-60896
                          Conference Calendar


TERRENCE PAUL ROBINSON,

                                      Petitioner-Appellant,

versus

CONSTANCE REESE,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 5:05-CV-83
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Terrence Paul Robinson, federal prisoner # 18408-018, was

convicted of conspiracy to import and importation of cocaine.

Robinson appeals the district court’s denial of his 28 U.S.C.

§ 2241 petition challenging the Bureau of Prisons’s (BOP) method

of calculating his good time credit under 18 U.S.C. § 3624(b).

Robinson contends that the BOP has incorrectly interpreted

§ 3624(b) and that he is entitled to earn 54 days of good time

credit each year based on his term of imprisonment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60896
                                -2-

     In Sample v. Morrison, 406 F.3d 310, 312 (5th Cir. 2005),

this court held that it lacked subject matter jurisdiction

over the appeal of a prisoner’s § 2241 petition, wherein the

petitioner, like Robinson, argued that the BOP was miscalculating

his good time credit under § 3624(b).     The court concluded that

the petitioner, who was not yet eligible for release from prison,

did not establish that he would sustain immediate injury that

could be redressed by the relief requested such that the petition

was not ripe for review.   Id.

     Robinson requests the same form of relief as the petitioner

in Sample.   However, whether Robinson’s sentence is computed on

the basis of the BOP’s interpretation of § 3624(b) or his own, he

is not entitled to release.   Thus, like the petitioner in Sample,

Robinson’s petition is not ripe for review, and the instant

appeal is dismissed for lack of subject matter jurisdiction.      See

Sample, 406 F.3d at 312.   Moreover, even if Robinson’s request

for relief were not premature, his argument would be foreclosed

under present law by Moreland v. Federal Bureau of Prisons, 431

F.3d 180, 186 (5th Cir. 2005), cert. denied, 126 S. Ct. 1906

(2006).

     APPEAL DISMISSED.